EXHIBIT 10.1


SECOND AMENDMENT TO LOAN DOCUMENTS




THIS SECOND AMENDMENT TO LOAN DOCUMENTS (this "Amendment") is made as of August
3, 2012, by and among EMERGENT BIOSOLUTIONS INC., a Delaware corporation (the
"Borrower"), with an address at 2273 Research Boulevard, Suite 400, Rockville,
Maryland 20850, EMERGENT MANUFACTURING OPERATIONS BALTIMORE LLC, a Delaware
limited liability company (the "Guarantor"), with an address at 5901 East
Lombard Street, Baltimore, Maryland 21224, EMERGENT BIODEFENSE OPERATIONS
LANSING LLC, a Michigan limited liability company formerly known as BioPort
Corporation ("EBOL"), with an address at 3500 N. Martin King Jr. Blvd., Lansing,
MI 48906, and PNC BANK, NATIONAL ASSOCIATION (the "Bank"), with an address at
800 17th Street, NW, Washington, DC 20006.


BACKGROUND


A.            The Borrower, the Guarantor, and EBOL have executed and delivered
to the Bank (or a predecessor which is now known by the Bank's name as set forth
above), one or more promissory notes, letter agreements, construction loan
agreements, loan agreements, security agreements, mortgages, pledge agreements,
collateral assignments, and other agreements, instruments, certificates and
documents, some or all of which are more fully described on attached Exhibit A,
which is made a part of this Amendment (collectively as amended from time to
time, the "Loan Documents") which evidence or secure some or all of the
Borrower's obligations to the Bank for one or more loans or other extensions of
credit (the "Obligations").


B.            The Note (as defined on Exhibit A) provides that the Borrower may
borrow, repay and reborrow, under the committed line of credit evidenced by the
Note until July 28, 2012 (defined in the Note as the "Expiration Date").  The
Note further provides that accrued interest shall be paid on a monthly basis,
with the first payment being due on August 28, 2011 and that repayment of the
principal balance outstanding on the Expiration Date shall begin after the
Expiration Date and continue until July 28, 2017, when all outstanding interest
and principal shall be due in full.  The outstanding principal balance currently
is, and on the Expiration Date will be, $30,000,000.


C.            The Borrower, the Guarantor, EBOL, and the Bank desire to amend
the Loan Documents as provided for in this Amendment, including to confirm the
specific principal repayment terms applicable under the Note.


NOW, THEREFORE, in consideration of the mutual covenants herein contained and
intending to be legally bound hereby, the parties hereto agree as follows:


1.            Certain of the Loan Documents are amended as set forth in Exhibit
A.  Any and all references to any Loan Document in any other Loan Document shall
be deemed to refer to such Loan Document as amended by this Amendment.  This
Amendment is deemed incorporated into each of the Loan Documents. Any initially
capitalized terms used in this Amendment without definition shall have the
meanings assigned to those terms in the Loan Documents.  To the extent that any
term or provision of this Amendment is or may be inconsistent with any term or
provision in any Loan Document, the terms and provisions of this Amendment shall
control.


2.            The Borrower hereby certifies that: (a) no Event of Default or
event which, with the passage of time or the giving of notice or both, would
constitute an Event of Default, exists under any Loan Document which will not be
cured by the execution and effectiveness of this Amendment, (b) no consent,
approval, order or authorization of, or registration or filing with, any third
party is required in connection with the execution, delivery and carrying out of
this Amendment or, if required, has been obtained, and (c) this Amendment has
been duly authorized, executed and delivered so that it constitutes the legal,
valid and binding obligation of the Borrower, enforceable in accordance with its
terms.  The Borrower confirms that the Obligations remain outstanding without
defense, set off, counterclaim, discount or charge of any kind as of the date of
this Amendment.


3.            The Borrower hereby confirms that any collateral for the
Obligations, including liens, security interests, mortgages, and pledges granted
by the Borrower or third parties (if applicable), shall continue unimpaired and
in full force and effect, and shall cover and secure all of the Borrower's
existing and future Obligations to the Bank, as modified by this Amendment.


4.            As a condition precedent to the effectiveness of this Amendment,
the Borrower shall comply with the terms and conditions (if any) specified in
Exhibit A.


5.            To induce the Bank to enter into this Amendment, the Borrower, the
Guarantor and EBOL waive and release and forever discharge the Bank and its
officers, directors, attorneys, agents, and employees (collectively, the
"Indemnified") from any liability, damage, claim, loss or expense of any kind
that they may have against the Bank or any of them arising out of or relating to
the Obligations, except where the liability, damage, claim, loss or expense
arises out of the willful misconduct or gross negligence of any of the
Indemnified. The Borrower, the Guarantor, and EBOL further agree to indemnify
and hold the Indemnified harmless from any loss, damage, judgment, liability or
expense (including attorneys' fees) suffered by or rendered against the Bank or
any of them on account of any claims arising out of or relating to the
Obligations, except where the loss, damage, judgment, liability or expense
arises out of the willful misconduct or gross negligence of any of the
Indemnified. The Borrower, the Guarantor, and EBOL further state that they have
carefully read the foregoing release and indemnity, know the contents thereof
and grant the same as their own free act and deed.


6.            This Amendment may be signed in any number of counterpart copies
and by the parties to this Amendment on separate counterparts, but all such
copies shall constitute one and the same instrument.   Delivery of an executed
counterpart of a signature page to this Amendment by facsimile transmission
shall be effective as delivery of a manually executed counterpart.  Any party so
executing this Amendment by facsimile transmission shall promptly deliver a
manually executed counterpart, provided that any failure to do so shall not
affect the validity of the counterpart executed by facsimile transmission.


7.            This Amendment will be binding upon and inure to the benefit of
the Borrower, the Guarantor, EBOL, and the Bank and their respective heirs,
executors, administrators, successors and assigns.


8.            This Amendment has been delivered to and accepted by the Bank and
will be deemed to be made in the State of Maryland.  This Amendment will be
interpreted and the rights and liabilities of the parties hereto determined in
accordance with the laws of the State of Maryland, excluding its conflict of
laws rules.


9.            Except as amended hereby, the terms and provisions of the Loan
Documents remain unchanged, are and shall remain in full force and effect unless
and until modified or amended in writing in accordance with their terms, and are
hereby ratified and confirmed.  Except as expressly provided herein, this
Amendment shall not constitute an amendment, waiver, consent or release with
respect to any provision of any Loan Document, a waiver of any default or Event
of Default under any Loan Document, or a waiver or release of any of the Bank's
rights and remedies (all of which are hereby reserved).  The Borrower expressly
ratifies and confirms the confession of judgment (if applicable) and waiver of
jury trial provisions contained in the Loan Documents.


10.            The Guarantor and EBOL each hereby consents to the provisions of
this Amendment and confirms and agrees that its obligations under the Loan
Documents executed by it, as amended by this Amendment, relating to the
Obligations mentioned in the Amendment, shall be unimpaired hereby and that it
has no defenses or set-offs against the Bank, its officers, directors,
employees, agents or attorneys with respect to such Loan Documents and that all
of the terms, conditions and covenants of such Loan Documents not inconsistent
herewith shall remain unaltered and in full force and effect and are hereby
ratified and confirmed.  The Guarantor and EBOL each hereby certifies that: (a)
all of its representations and warranties in the Loan Documents, as amended by
this Amendment, are, except as may otherwise be stated in this Amendment: (i)
true and correct as of the date of this Amendment, (ii) ratified and confirmed
without condition as if made anew, and (iii) incorporated into this Amendment by
reference, (b) no default or Event of Default or event which, with the passage
of time or the giving of notice or both, would constitute an Event of Default,
exists under any such Loan Documents which will not be cured by the execution
and effectiveness of this Amendment, (c) no consent, approval, order or
authorization of, or registration or filing with, any third party is required in
connection with the execution, delivery and carrying out of this Amendment or,
if required, has been obtained, and (d) this Amendment has been duly authorized,
executed and delivered so that it constitutes the legal, valid and binding
obligation of the Guarantor, enforceable in accordance with its terms.  The
Guarantor and EBOL each hereby confirms that any collateral for the Obligations,
including liens, security interests, mortgages, and pledges granted by the
Guarantor or EBOL, shall continue unimpaired and in full force and effect, shall
cover and secure all of the Borrower's, the Guarantor's and EBOL's existing and
future Obligations to the Bank, as modified by this Amendment.  The Guarantor
and EBOL each expressly ratifies and confirms the confession of judgment (if
applicable) and waiver of jury trial provisions contained in such Loan
Documents.


WITNESS the due execution of this Amendment as a document under seal as of the
date first written above.


BORROWER:
WITNESS / ATTEST:
EMERGENT BIOSOLUTIONS INC., a Delaware corporation
/s/ Lisa Richardson
By: /s/ R. Don Elsey
(SEAL)
Print Name: Lisa Richardson
Print Name: R. Don Elsey
Title: Senior Director, Treasury
Title: Chief Financial Officer and Treasurer
(Include title only if an officer of entity signing to the right)

 
GUARANTOR:
WITNESS / ATTEST:
EMERGENT MANUFACTURING OPERATIONS BALTIMORE LLC, a Delaware limited liability
company
/s/ Lisa Richardson
By:  /s/ R. Don Elsey
(SEAL)
Print Name:  Lisa Richardson
Print Name: R. Don Elsey
Title:___________________________
Title: Manager
(Include title only if an officer of entity signing to the right)



 
EBOL:
 
 
 
 
 
WITNESS / ATTEST:
EMERGENT BIODEFENSE OPERATIONS LANSING LLC, a Michigan limited liability company
formerly known as BioPort Corporation
 
 
 
 
 
 
 /s/Lisa Richardson
By:   /s/ R. Don Elsey
(SEAL)
Print Name:  Lisa Richardson
Print Name: R. Don Elsey
Title:______________________
Title: Treasurer
(Include title only if an officer of entity signing to the right)
 



BANK:
PNC BANK, NATIONAL ASSOCIATION
By:     /s/ Douglas T. Brown
        (SEAL)
Print Name: Douglas T. Brown
Title: Senior Vice President

 

--------------------------------------------------------------------------------

- -


EXHIBIT A TO
AMENDMENT TO LOAN DOCUMENTS
DATED AS OF AUGUST 3, 2012





A. Loan Documents:  The "Loan Documents" that are the subject of this Amendment
include the following (as any of the foregoing have previously been amended,
modified or otherwise supplemented):




1. Construction Loan Agreement dated July 29, 2011 among the Borrower, the
Guarantor, and the Bank (as amended through the date hereof, the "Loan
Agreement").




2. $30,000,000 Promissory Note dated July 29, 2011 from the Borrower payable to
the order of the Bank (as amended through the date hereof, the "Note").




3. Guaranty and Suretyship Agreement (Payment and Completion) dated July 29,
2011 from the Guarantor for the benefit of the Bank.




4. Indemnity Deed of Trust, Security Agreement and Financing Statement dated
July 29, 2011 executed by the Guarantor for the benefit of the Bank and securing
the Guaranty.




5. Indemnity Assignment of Leases and Rents dated July 29, 2011 executed by the
Guarantor for the benefit of the Bank and securing the Guaranty.




6. Security Agreement (Government Accounts) dated July 29, 2011 executed by EBOL
in favor of the Bank (as amended through the date hereof, the "Security
Agreement").




7. Environmental Indemnity Agreement dated July 29, 2011 executed by the
Borrower and the Guarantor for the benefit of the Bank.




8. First Amendment to Loan Documents dated June 26, 2012 executed by the
Borrower, the Guarantor, EBOL, and the Bank.




9. All other documents, instruments, agreements, and certificates executed and
delivered in connection with the Loan Documents listed in this Section A.



B.            Amendments to Loan Documents:  The Loan Documents are amended as
follows:



1. The Loan Agreement is hereby amended as follows:




a. Paragraph (a) of the Financial Covenants Section of Exhibit C to the Loan
Agreement is hereby amended and restated in its entirety as follows:



(a)            The Consolidated Group will maintain at all times a minimum of
unencumbered cash and liquid investments of $50,000,000.00, which the Borrower
shall certify at the end of each fiscal quarter.



2. The Note is hereby amended as follows:




a. The definition of "LIBOR Interest Period" in Paragraph 2 is hereby amended to
replace the defined term "Expiration Date" in clause (ii) thereof with the
defined term "Maturity Date."




b. Paragraph 5 "Payment Terms" is hereby amended and restated in its entirety as
follows:



5.            Payment Terms.  The Borrower shall pay accrued interest on the
unpaid principal balance of this Note in arrears: (a) for the portion of
advances bearing interest under the Base Rate Option, on the last day of each
month during the term hereof, (b) for the portion of advances bearing interest
under the LIBOR Option, on the last day of the respective LIBOR Interest Period
for such advance, (c) if any LIBOR Interest Period is longer than three (3)
months, then also on the three (3) month anniversary of such interest period and
every three (3) months thereafter, and (d) for all advances, at maturity,
whether by acceleration of this Note or otherwise, and after maturity, on demand
until paid in full.  In addition, principal shall be due and payable in
fifty-nine (59) equal consecutive monthly installments in the amount of $125,000
each, commencing on August 28, 2012 and continuing on the 28th day of each month
thereafter, and a final installment of $22,625,000 on July 28, 2017 (the
"Maturity Date").  All outstanding principal and accrued interest shall be due
and payable in full on the Maturity Date.


If any payment under this Note shall become due on a Saturday, Sunday or public
holiday under the laws of the State where the Bank's office indicated above is
located, such payment shall be made on the next succeeding Business Day and such
extension of time shall be included in computing interest in connection with
such payment.  The Borrower hereby authorizes the Bank to charge the Borrower's
deposit account at the Bank for any payment when due hereunder.  Payments
received will be applied to charges, fees and expenses (including attorneys'
fees), accrued interest and principal in any order the Bank may choose, in its
sole discretion.


c.            The following new Paragraphs 15 and 16 are inserted immediately
following Paragraph 14 and existing Paragraph 15 is re-designated as Paragraph
17:


15.            Anti-Money Laundering/International Trade Law Compliance.  The
Borrower represents and warrants to the Bank, as of the date of this Note,  the
date of each advance of proceeds under the Facility, the date of any renewal,
extension or modification of the Facility, and at all times until the Facility
has been terminated and all amounts thereunder have been indefeasibly paid in
full, that: (a) no Covered Entity  (i) is a Sanctioned Person; (ii) has any of
its assets in a Sanctioned Country or in the possession, custody or control of a
Sanctioned Person; or (iii) does business in or with, or derives any of its
operating income from investments in or transactions with, any Sanctioned
Country or Sanctioned Person in violation of any law, regulation, order or
directive enforced by any Compliance Authority; (b) the proceeds of the Facility
will not be used to fund any operations in, finance any investments or
activities in, or, make any payments to, a Sanctioned Country or Sanctioned
Person in violation of any law, regulation, order or directive enforced by any
Compliance Authority; (c) the funds used to repay the Facility are not derived
from any unlawful activity; and (d) each Covered Entity is in compliance with,
and no Covered Entity  engages in any dealings or transactions prohibited by,
any laws of the United States, including but not limited to any Anti-Terrorism
Laws.  Borrower covenants and agrees that it shall immediately notify the Bank
in writing upon the occurrence of a Reportable Compliance Event.


As used herein: "Anti-Terrorism Laws" means any laws relating to terrorism,
trade sanctions programs and embargoes, import/export licensing, money
laundering, or bribery, all as amended, supplemented or replaced from time to
time; "Compliance Authority" means each and all of the (a) U.S. Treasury
Department/Office of Foreign Assets Control, (b) U.S. Treasury
Department/Financial Crimes Enforcement Network, (c) U.S. State
Department/Directorate of Defense Trade Controls, (d) U.S. Commerce
Department/Bureau of Industry and Security, (e) U.S. Internal Revenue Service,
(f) U.S. Justice Department, and (g) U.S. Securities and Exchange Commission;
"Covered Entity" means the Borrower, its affiliates and subsidiaries, all
guarantors, pledgors of collateral, all owners of the foregoing, and all brokers
or other agents of the Borrower acting in any capacity in connection with the
Facility; "Reportable Compliance Event" means that any Covered Entity becomes a
Sanctioned Person, or is indicted, arraigned, investigated or custodially
detained, or receives an inquiry from regulatory or law enforcement officials,
in connection with any Anti-Terrorism Law or any predicate crime to any
Anti-Terrorism Law, or self-discovers facts or circumstances implicating any
aspect of its operations with the actual or possible violation of any
Anti-Terrorism Law; "Sanctioned Country" means a country subject to a sanctions
program maintained by any Compliance Authority; and "Sanctioned Person" means
any individual person, group, regime, entity or thing listed or otherwise
recognized as a specially designated, prohibited, sanctioned or debarred person
or entity, or subject to any limitations or prohibitions (including but not
limited to the blocking of property or rejection of transactions), under any
order or directive of any Compliance Authority or otherwise subject to, or
specially designated under, any sanctions program maintained by any Compliance
Authority.


16.            USA PATRIOT Act Notice.  To help the government fight the funding
of terrorism and money laundering activities, Federal law requires all financial
institutions to obtain, verify and record information that identifies each
Borrower that opens an account.  What this means: when the Borrower opens an
account, the Bank will ask for the business name, business address, taxpayer
identifying number and other information that will allow the Bank to identify
the Borrower, such as organizational documents. For some businesses and
organizations, the Bank may also need to ask for identifying information and
documentation relating to certain individuals associated with the business or
organization.



C. Conditions to Effectiveness of Amendment:  The Bank's willingness to agree to
the amendments set forth in this Amendment is subject to the prior satisfaction
of the following conditions:




1. Execution by all parties and delivery to the Bank of this Amendment,
including the attached Consent(s).




2. Reimbursement of the fees and expenses of the Bank's outside counsel in
connection with this Amendment.





- -



